—Judgment, Supreme Court, New York County (Clifford A. Scott, J.), rendered March 30, 1990, which convicted defendant, after a jury trial, of grand larceny in the fourth degree, and sentenced him, as a second felony offender, to a term of 2 to 4 years, unanimously modified, on the law, to reduce the conviction to petit larceny, and to reduce the sentence imposed to 1 year.
Defendant argues, and the People concede, that defendant’s conviction must be reduced to petit larceny since the court’s supplemental instructions on the "from the person of another” element of the crime was error (Penal Law § 155.30 [5]). However, since defendant already served the maximum time to which he could have been sentenced on the petit larceny conviction, it is unnecessary to remand for sentencing. (People v Perez, 196 AD2d 444, lv denied 82 NY2d 758.) Concur —Sullivan, J. P., Asch, Rubin, Nardelli and Williams, JJ.